 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDevine Foods, Inc. and Retail Clerks Union, Local298. Case 8-CA-10712March 17, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn December 15, 1977, Administrative Law JudgeJohn M. Dyer issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Devine Foods,Inc., Hubbard, Ohio, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order.DECISIONSTATEMENT OF THE CASEJOHN M. DYER, Administrative Law Judge: On January4, 1977,1 Retail Clerks Union, Local 298, herein called theUnion or Charging Party, filed a charge against DevineFoods, Inc., herein called Respondent, the Company or thestore, alleging that it had violated Section 8(aX3) and (1) ofthe National Labor Relations Act, as amended. OnFebruary II1, the Acting Regional Director issued acomplaint and notice of hearing alleging that Respondenthad violated Section 8(a)(3) of the Act by the discharge ofZetts and the reduction of work hours of Petrinjak andHackett and that Respondent independently violatedSection 8(a)(1) of the Act by interrogations of and threatsto its employees. Respondent's timely answer admitted thecommerce and jurisdictional facts and the agency status ofJames Devine, president of Respondent; Patricia Devine,his wife and Respondent's vice president; and PhillipHickey, an attorney and secretary of Respondent. Respon-dent denied that Dennis and Edward Devine, sons ofI Unless specifically stated otherwise, the events herein took place duringDecember 1976 and the first part of 1977.235 NLRB No. 34James and Patricia, were agents for Respondent and thatRespondent had violated the Act in any manner.All parties were afforded full opportunity to appear, toexamine and cross-examine witnesses, and to argue orallyat the hearing held in Youngstown, Ohio, on May 2 and 3,1977. Briefs from Respondent and the General Counselwere received and considered.Questions to be answered in this case include: (1)Whether John Zetts was a supervisor or employee andwhether his discharge was motivated by antiunion consid-erations; (2) whether the reduction in Petrinjak andHackett's work hours was motivated solely by businessconsiderations or was partially retaliatory because of theirunion activities; and (3) whether Mrs. Devine and sonsEdward and Dennis and Attorney Hickey violated Section8(a)(1) of the Act by their questions and remarks. Consid-ering all of the evidence, I have concluded that Zetts wasnot a supervisor and that his discharge and the reduction inthe work hours of Petrinjak and Hackett were caused, atleast in part, by antiunion considerations. I have alsoconcluded that Mrs. Devine and Attorney Hickey violatedSection 8(a)(1) of the Act by their statements and questionsand that under the particular circumstances of this case,the remarks of Edward and Dennis Devine violated theAct.On the entire record in this case, including the exhibitsand testimony, the contradictions in the testimony, and onmy evaluation of the reliability of the witnesses based onthe evidence, I make the following:FINDINGS OF FACT1. COMMERCE FINDINGS AND UNION STATUSDevine Foods, Inc., is an Ohio corporation engaged inthe operation of a retail grocery store at its sole location inHubbard, Ohio. Respondent's annual gross revenues ex-ceed $500,000 and it receives annually, directly from pointsoutside the State of Ohio, goods valued in excess of$10,000.Respondent admits, and I find, that it is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.Respondent admits, and I find, that Retail Clerks Union,Local 298, is a labor organization within the meaning ofSection 2(5) of the Act.1. THE UNFAIR LABOR PRACTICESA. Background and Undisputed FactsJames and Patricia Devine are the president and vicepresident of Respondent and are the owners of thecorporation. They have eight children, six of whom workedeither part or full time at the store along with their parentsat the material time. The Devine family, augmented by acousin and another relative, totaled 10 of the complementof 28 employees.Respondent belongs to a group known as the Valu-KingStores and are serviced by the Tamarkin Company, herein190 DEVINE FOODS, INC.called Tamarkin, a wholesale grocer. Tamarkin performsadvertising, accounting, and other services besides provid-ing wholesale groceries to the Valu-King stores.Prior to the summer of 1975, James Devine operated themeat department at the store and with one of his daughtersacted as the head and assistant head of that department. Atthat time a man named Hudson was the manager of thegrocery department and ran the store's office, taking careof the store's accounts, accounting, cash, and otherdepartments. In effect, Hudson was the manager of thestore with James Devine's acquiescence. Some time in theearly 1970's, the Internal Revenue Service audited the storeand assessed a large amount of taxes against the Companyand found substantial fault with the accounting system andthe cash handling methods. The Devines sought assistancefrom their attorney, Phillip Hickey, and with the acquies-cence and, according to Hickey, at the insistence of theInternal Revenue Service, a new office setup and account-ing and cash handling methods were installed. The respon-sibility for auditing and accounts was given to the Tamar-kin Company which thereafter performed all of thoseservices for Respondent. Patricia Devine was brought intothe store and taught the cash handling and necessaryaccounting methods so that she could prepare initialreports for the Tamarkin Company to run. She acted as thechief clerk or head cashier and ran the office sectionlocated in front of the store.Hudson was then left only the duties of head of thegrocery department which consisted of the responsibility ofordering groceries and seeing that goods were priced andshelved. Hudson also dealt with salesmen, set up displays,etc. Hudson had some illness problems and was absent fora period of 5 to 6 months during 1974 or 1975 and began totalk about retiring at the end of 1975. Wishing to replaceHudson on his retirement with an experienced person, Mr.and Mrs. Devine sought assistance from their Tamarkincontacts, and John Zetts was referred to them. Zetts washired after an interview by Mrs. Devine and began work inSeptember 1975 at a rate of $3.90 an hour. After Zetts hadbeen there I week, Hudson announced he was retiringimmediately and left. Mrs. Devine asked Zetts if he couldtake over Hudson's duties and Zetts, having had priorexperience in ordering groceries, said he would do his best.Zetts was put on a salary basis which converted the $3.90hourly wage to a guaranteed 40-hour rate and was told hewould be given a trial as the head of the grocerydepartment.According to Zett's testimony, he worked varying hours,ranging from 45 to 60 or more and, on some occasions afterworking long hours during 1975 until the summer of 1976,Mrs. Devine would add 5 or more hours of time and a halfat the $3.90 rate to his weekly paycheck.In the fall of 1975, the Company had Zetts as head of thegrocery department, James Devine as president and headof the meat department, John Orwell, a relative of theDevines, was head of the produce department, and PatriciaDevine was the head cashier and head of the office.Employee Carmel LaCivita was also listed as a headcashier. Mr. Devine regularly opened the store at 8 a.m.and Mrs. Devine came in between 8:30 and 9 a.m. In theabsence of Mr. and Mrs. Devine, daughters Patti Jo orMary Devine were in charge of the store according to Zettsand others.Zetts testified that his duties consisted of ordering stock,setting up displays, talking to some of the salesmen whosold products for the grocery department and to theTamarkin sales representatives, and making sure theshelves were appropriately stocked. He did not hire or fireor effectively recommend such or disciplinary action. Mrs.Devine hired and fired employees and would ask Zetts andother employees if they knew a prospective employee andtheir opinion of the person.Hudson's former duties of taking care of the books andthe cash office were previously taken over by Mrs. Devineand by Tamarkin. According to a Tamarkin representative,Tamarkin used its computer to do the retail accounting forthe merchants and provided them with the products and allthe services that were necessary. The accounting servicesprovided the store with a complete listing of its accounts,their profit and loss, gross margin reports, productivitywithin the store, payroll data, etc. It recommended a"break-even" figure and, by its sales representatives,sought to help stores maximize their potential and profitsby suggestions on displays, etc. In addition to groceries,Tamarkin also provided a meat buying program andcentral buying programs for produce, dairy, ice cream, etc.There were 50 stores in the Valu-King group which usedcentral advertising by the various media and ran weeklyspecials with which the retail salesmen would help the localstores. Tamarkin serviced 300 or more other merchantsbesides the Valu-King group.In ordering groceries, Zetts would use an MIS machinewhich essentially is a portable, battery-operated dicta-phone. Zetts would walk through the grocery aisles notingitems needed to be replaced and dictate the item codenumber and the amount of the item desired until he hadordered all that he felt the grocery department needed. Hewould then dial the access number to the computer on atelephone, push a button on the MIS machine, and themachine would repeat the entire order directly into thecomputer. Respondent regularly received three shipmentsper week from Tamarkin which meant that Zetts orderedstock three times a week. The computer would sort theorder, arranging it by code number in an ascending order,and produce both an invoice and gummed labels for theitems to be shipped to the store. The Tamarkin orderemployees would attach the labels to cartons and the orderwould be assembled. The computer in preparing the orderwould search its inventory memory and note where theTamarkin inventory was short, that the order was incom-plete by those specific items on the invoice. Mike Horvath,who was a full-time grocery department employee, regular-ly ordered the dairy products in the same manner asOrwell, the head of the produce department, ordered theproduce and James Devine or one of his daughters orderedmeat. Carmel LaCivita, a long-term employee and cashier,usually ordered the beer and some other products.In 1976, the Devines decided to proceed with plans toenlarge their store. Construction began in the fall and whenit was completed in the spring or summer of 1977, the sizeof the store was nearly doubled. There was some construc-tion through the fall, but the main part of the disruption191 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtook place after Christmas when sections were moved andthe enlargement of the store was attached physically.As in most grocery stores, a group of cash registers inaisles is across the front of the store and there is a smalloffice, more or less open to the public, where Mrs. Devinewas stationed through most of the day. Occasionally sheworked a cash register when things became busy. Therewas a storage room and a produce room in the back of thestore which were small until the remodeling was completed.Zetts testified that returned beverage bottles, because ofthe smallness of the storage room, were usually stored inaisles and that, just prior to Christmas week, he wasinstructed to remove them from the aisles and put them inthe storage room.In mid-December, part-time stock clerk Donald Hackettand full-time stock clerk Mike Horvath visited unionheadquarters to determine what would be necessary to starta union at the store. They were informed that they wouldhave to have a showing of interest by the employees signingunion authorization cards. Hackett and Horvath signedunion authorization cards then and took blank cards withthem. Around December 15 and 16, they circulated thecards to employees and received signed authorization cardswhich they sent to the union headquarters. Most of thesolicitation was done at employees' homes with theexception of approximately three cards. One of the authori-zation cards was given to stock clerk Mike Carson who,according to testimony, is the boyfriend of Mary JoDevine. On Friday, December 17, around noontime, aregistered letter from the Union was received at the store.According to Mrs. Devine, she and her husband read theletter some time later that afternoon because they werebusy in the early afternoon. The letter requested recogni-tion and bargaining for a unit of the store employees,excluding supervisors.B. Events of December 18-20When Zetts started working for the store on September20, 1975, the college students' schedule had been set, basedon the hours they were available to work at the store.Normally they would bring their college schedules to Mrs.Devine and either prepare a suggested schedule themselvesor she would prepare one which would last for a semester.During semester breaks such as Christmas time or in thesummer and on holidays, they would work full time.Usually they worked when they were free. The schedulingcontinued to be done by the students, and Mrs. Devine andZetts had nothing to do with it. If the students wanted timeoff or needed to rearrange their schedules, they would talkto Mrs. Devine or have Zetts do so. Testimony wasuniform that while Mrs. Devine worked there, she inter-viewed and hired all the employees. She stated that sheconsulted with Zetts but agreed she also consulted withother employees concerning recommendations and theirknowledge of anyone she was considering hiring.When Zetts began at Respondent, he usually put in morethan 50 hours weekly and continued doing so through thewinter and spring of 1976. He said he was paid someamounts of overtime by Mrs. Devine for the extra hours. Inthe spring of 1976, he complained concerning these extrahours and not being fully compensated, stating that unlesshe was paid more he would have to restrict his time to 40hours weekly. This may be the occasion when, according toMrs. Devine, Zetts threatened to resign. Around that time,the college students became available for full-time summeremployment and Zetts was cut back to 40 or 45 hoursweekly, and he continued on that schedule through theremainder of his employment.Part-time employees work mainly in the afternoon, afterschool and in the evenings. When they came to work, theywould usually ask Zetts or other full-time grocery depart-ment clerks what needed to be done in stocking shelves,setting up displays, etc. Once employees were shown whatto do in pricing, stocking shelves, moving coke bottles, etc.,it was more or less a routine operation.On Saturday, December 18, when Zetts reported forwork around 8 a.m., Mrs. Devine, who usually was notthere that early, asked him to come into the office at thefront of the store. She asked what he knew about the letterand he asked what letter. She said "the letter from theRetail Clerks." He replied that he knew about it, and sheasked him if he had signed a card. He said he had.Mrs. Devine denied asking Zetts if he signed a card butadmitted she did ask him if he was aware that there wasunion activity going on in the store and said he replied thathe was. She said she asked him if he did not think it was hisduty as the manager to inform her of it, and that such wasone of his responsibilities. She said he replied that he didnot consider himself to be a manager but only anemployee. She told him that she was angry and whether hewas a manager or not was not a decision for him to makebut was the Company's decision. They then discussedfavors the Devines had done for him in the way ofadvancing him money, and she told Zetts she was verydisappointed in him. On two other occasions while testify-ing, Mrs. Devine sought to switch the emphasis and statedthat Zetts said he no longer considered himself a manager.Later that day, Mrs. Devine told Zetts that, since he wasnot the manager, she had prepared a work schedule and hewas to follow it for the next week. The schedule showedthat he was off Sunday and was to come to work Mondayat 10 a.m. This was the first time his name had appeared onthe weekly work schedule.Part-time cashier Diane Newton testified that on Satur-day, December 18, Mrs. Devine asked her to come to theoffice when she was free. When she went in, Mrs. Devineasked what she thought about the "problem," and Newtonasked if she meant the Union. Mrs. Devine said yes, andMs. Newton replied she thought it was good. Mrs. Devinetold her she was the youngest cashier in the store and thatMrs. Devine knew that her boyfriend, Mike Horvath, hadtalked her into the Union. Ms. Newton replied no, that itwas her own decision and that ended the conversation.Mrs. Devine denied having any conversation withDiane Newton concerning the Union and said that sincethat time Newton approached her many times concerningthe Union and she refused to discuss union activities withher. Respondent's counsel sought to emphasize in examin-ing Ms. Newton that Mrs. Devine had not used the word"union."On Sunday, December 19, according to Dennis Petrin-jak, a part-time stockboy for over 2 years with the192 DEVINE FOODS, INC.Company, Mrs. Devine asked if he had signed with themand he replied that he had nothing to say. When she askedhim why, he said that he just did not want to talk about it,and that ended the conversation.Mrs. Devine denied approaching Petrinjak and testi-fied that she did not approach any employee about theUnion. When asked if she had talked to any of theemployees about the Union, she said she told them she wasnot ready to talk to them about it. This testimony is at besta very vague maneuvering around Petrinjak's testimony.Petrinjak testified that later that afternoon, DennisDevine, the Devines' 19-year-old son, who is apparently afull-time employee of the store, spoke to him in thebackroom and asked if Petrinjak had signed on with theUnion. Petrinjak replied that he was not going to saybecause if he told them he had they might treat him oneway and if he told them he had not they might treat himanother way and he had decided to say nothing. DennisDevine said they did not realize what they were doing.Petrinjak said they were not trying to hurt the business andthought the Union would be good for the store. Dennisreplied that if Petrinjak could see the books he would knowthat the business was not that good.Dennis Devine testified that he was not familiar withhow his parents felt about the Union and acted on what hethought. He said his parents felt that bringing the Unioninto the store was wrong and he knew that Horvath andHackett were pushing the Union. He also said that heheard from his father, around December 19 or 20, that theUnion was organizing the store and heard people aroundthe store talking about it after the letter was received.Dennis Devine worked in the meat department untilafter December 20 and shortly after Zetts' discharge wastransferred to the grocery department. He admitted havinga conversation with Petrinjak on Sunday, December 19,and said the subject of union might have come up but hedid not remember it.Some time during the succeeding week, Ed Devine, theDevines' 17-year-old son, talked to Petrinjak about theUnion, telling him he should get out of it, that he did notwant to see him going down the drain, that he did not careabout Horvath or Hackett but did not want to see Petrinjakget fired. He told Petrinjak that, if they tried to get a unionin, his father would shut down the store. Petrinjak repliedhe thought the Union would be good for the store and theywere not trying to hurt it. Ed Devine did not testify.On Sunday evening, December 19, Mr. and Mrs. Devineheld a Christmas party for the store employees and forsome of their friends from the Tamarkin Company.Attorney Phillip Hickey was also present that night.According to testimony, the people who were supportingthe Union, including Horvath, Hackett, Zetts, and DianeNewton, were seated on one side of the room while otheremployees were scattered around the room at varioustables. Mrs. Devine said it was rather an uncomfortableparty.Attorney Hickey testified that it was at the Christmasparty on Sunday evening that he first learned of the unionactivity. He said that Mrs. Devine told him that she hadreceived a letter from the Union and did not regard it as aChristmas present nor regard the mailman as Santa Claus.He said she was rather upset about it and was verysurprised and it came as a shock to her because sheregarded the store as a family operation which had grownand provided part-time employment for high school kidsand college students and did not think the store was fairgame for union activities. He said that Mrs. Devine feltthat Hackett and Horvath were responsible for the unionactivities and that John Zetts was in their company,pointing out the group sitting at the other side of the roomwhich she considered to be the group of union supporters.According to Hickey, Mrs. Devine also told him that Zettswas active in the Union and according to the union letterthat management was not covered by the Union. Hickeytold her he did not feel that Zetts would be qualified to bein the Union since he was the grocery department manag-er. She told him that Zetts had said that he did not feel hewas the manager, and Hickey then discussed with herpreparing a resignation form for Zetts, which he said hewould bring to the store the following morning. Hickeytestified as follows:We thought that perhaps Mr. Zetts might like toresign again as manager, since he felt -Mrs. Devinetold me that he had advised her that he wasn't amanager.So I prepared a resignation for him to sign in theevent he wanted to resign again. I felt that since hedidn't regard himself as manager, it would be in orderfor him to resign since, as the store records wereconcerned, and the minutes were concerned, he was themanager.I left, when I was at the store previously around 8o'clock, I had left this and when I came down, I foundthat he had not resigned or would not sign it.Mrs. Devine testified that her recollection of herconversation with Attorney Hickey was different. She saidthat during the Christmas party Hickey approached herand said that everybody in the room was talking aboutunion activity and asked if she had received a letter and shesaid yes. She said that Hickey again came to her and askedif he had heard right, that Zetts was saying he was not themanager, and said she confirmed that and Hickey, on hisown, decided that Zetts should resign if he was not themanager, and that she told Hickey that she really did notcare. Hickey said he was coming down in the morning butshe did not remember what she said to that.According to Zetts, when he came in Monday at 10o'clock, Mr. and Mrs. Devine and their son Jimmy werethere, and Mrs. Devine asked him if he was the managerand he said, "No, I'm not, your husband is." She asked himif he was resigning his position and he said, "Whatposition, I'm the head stock clerk." She walked away andwent to the stockroom. A short time later she said shewould like to see him in the produce room. When he wentin, Mr. and Mrs. Devine and Attorney Hickey were there.Hickey asked if he knew about the letter from the Union,and he said that he did. Hickey then asked if he had hadany part of it and he replied, "Yes, I signed because Ithought it would be a good idea." He was then discharged.According to Hickey, when Zetts came into the produceroom, Hickey told Zetts that they regarded him as a193 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanager and Zetts said he did not feel like he was. Hickeysaid that in the corporate minutes it was set out that Zettswas a manager. Zetts told him he had never seen theminutes and would like to do so. He told Zetts that thatwas the way it was and asked Zetts to resign, and Zettsrefused. Hickey then turned to the Devines who had beenpresent during this conversation and said it was up to themand they replied that they did not want Zetts there, andZetts was terminated. Hickey agreed that Zetts was notgiven any reason for being terminated. Although in effectdenying that Zetts was discharged because of his part in theUnion, Mrs. Devine agreed that she did not give Zetts anyreason for his discharge.During an unemployment hearing later in January, Zettsfor the first time heard that Mrs. Devine was accusing himof sabotaging the store by sending in a small grocery orderfor the Christmas week. Hickey testified that when he wentto the store at 8 o'clock Monday morning, he heard, andhad it confirmed, that Zetts had attempted to sabotage thestore by putting in a small grocery order. Later, Hickeychanged his testimony to say he was pretty sure he foundout about it some time that morning before they dischargedZetts and that Mrs. Devine told him that Zetts had made athreat of sabotage previously.In regard to the alleged threat, Respondent offered thetestimony of cashier Carmel LaCivita that, while workingat the store on the Sunday of the Christmas party, Mrs.Devine called her into the office and said that she hadgotten a letter about the Union and that someone had toldher that Ms. LaCivita was the only one who was against theUnion. Mrs. Devine continued that she could not believethat all the employees had turned against her. Ms. LaCivitasaid she was against the Union and did not know anythingabout it, had been contacted concerning the Union severaldays ago and did not want anything to do with it. She thentold Mrs. Devine that about 3 weeks before, while in thebackroom, she heard John Zetts talking to a meat depart-ment employee concerning how he did not like Mrs.Devine, claiming that she had been picking on him, makinghim work a lot of hours for no money and that the Devineswere attempting to keep all the profits for themselves. Shereported that Zetts said he could cripple the store at anytime and the holidays would be the best time to do it.Concerning Ms. LaCivita's testimony, Mrs. Devine, asshe had with other witnesses, said that she did notremember the conversation the same way that CarmelLaCivita had testified. She said she remembered being inthe backroom with Carmel LaCivita, talking to her aboutthe Christmas party, and that LaCivita said she hadoverheard Zetts badmouthing Mrs. Devine, stating that inthe Christmas week coming up he could very badly mess itup and get even with Mrs. Devine for some of the thingsshe had done to him. Mrs. Devine denied questioning Ms.LaCivita about whether she had joined the Union or wasfavorably inclined towards it but said that Ms. LaCivitawas just telling her things and she was listening to Ms.LaCivita. As to Ms. LaCivita's testimony, Mrs. Devine saidshe had no reason to believe that Ms. LaCivita was nottruthful.As to the "short ordering," Mrs. Devine testified that onMonday one of the full-time grocery clerks told her thatclerk Mike Horvath had said they were not getting anygrocery order that day but would get a very large order ofaround 900 pieces on Wednesday. She said she did not doanything about it because it was not unusual for Tamarkinto change their order and delivery schedule. Some timelater, she questioned Horvath about it and Horvath saidJohn Zetts had told him this.Horvath testified that on either December 17 or 18 JohnZetts told him that there was going to be an order of some700 to 800 pieces for Wednesday, and on Monday Mrs.Devine asked him four or five times whether they weregetting a Monday order. He said he did not remembersaying anything about the order for that day but that hedid say they were going to get a 700- or 800-piece order onWednesday. A grocery order was received from Tamarkinon Monday around 11 o'clock, and Horvath helped tounload it and shelve it.Horvath testified that on the preceding Saturday whilemaking out a milk order, which was part of his regularduties, Jimmy Devine told him that when he was done withthe order to let him see it. Jimmy took the order to Mrs.Devine, and Horvath went to see her and asked if shewanted him to show Jimmy how to make out the ordersand she said no. He then asked Mrs. Devine if he was notto make out the orders anymore, and she said that wasright. Since that time, Horvath has not made out any dairyorders although that was part of his duties prior to thattime. He was not given any explanation for this abruptchange.Zetts testified that on Friday, December 17, Mrs. Devinesaid that there had been a change in the order schedulefrom Tamarkin for the following week and that therewould only be two orders coming in because of the holiday.He understood that his order for Monday had to be in onFriday night and he made the grocery order out at thatpoint. On that Friday, they unloaded a grocery order to fillthe depleted shelf stock plus specials, and the backroomwas somewhat jammed. He said he understood the sched-ule to be that his second order for the following week hadto be in by Tuesday at 5 o'clock for delivery on Wednes-day. Asked why he submitted a small order on Friday for aMonday delivery, he said Mrs. Devine had said there wastoo much stock in the backroom and she wanted to sendsome of it back, and space was further hampered becauseMr. Devine had said he wanted the pop bottles out of theaisles and placed in the stockroom and consequently therewould not be as much room in the back for stock and hemade the order somewhat smaller.Donald Hackett testified that he was scheduled to workuntil 9 p.m. on Monday, December 20, and was stockingthe shelves with the order that had been received that daywhen he was sent home at 4 o'clock, after being told thatthere was nothing for him to do. Petrinjak, who was alsoscheduled to work late that day, was sent home at the sametime.Mrs.. Devine testified that early Monday morning shewas told by some employees that the shelves were some-what depleted and she was concerned that no grocery orderwas to be received that day. She and her husband becameconcerned that the "threatened sabotage" might mean alow ordering of stock for the shelves or letting the shelves194 DEVINE FOODS, INC.become empty, and her husband called Tamarkin to seewhat size order they were to receive and when. She testifiedthat, shortly before they discharged Zetts, her husband wastold by Tamarkin that they were getting a small order ofsome 200 pieces that day. Mr. Devine was never called totestify nor was his absence explained.According to Mrs. Devine, an order from Tamarkin wasreceived around 12:30 p.m. She said that then she and herson walked through the store and wrote down on a yellowpad what they felt was needed to be ordered. From theapparent time sequence, this ordering took place prior tothe shelves being stocked with the Monday order, sinceHackett testified that he was stocking the shelves with thatorder at 4 o'clock when he was told there was nothing moreto do and to go home.Ralph Cantini, the Tamarkin controller, testified that hehas known the Devines for some time and that lateMonday they called him, saying they were having troublewith the MIS machine, and asked if he could come to thestore and help them. Initially he testified that he and EdDevine walked through the store and ordered the merchan-dise, based on what they thought was needed.Cantini's later testimony was that he and Ed walkedthrough the store, with Ed writing down the items on alegal pad, and then they went to the backroom where theytalked to Mr. and Mrs. Devine about the order and he thenused the MIS machine to order the grocery items. Hestated he had called Tamarkin to hold the computer openso they could phone in a late order. When he completeddictating the order, he dialed the computer, pressed thebutton and started the MIS machine running. After themachine had completed the run, Cantini called to be surethat the full order had been received by the computer andwas told the full order had not been received. Cantini wentto the Tamarkin Company where the additional items wereput on punchcards and entered into the computer as aseparate order.Cantini stated that Christmas week was a short week andif he had not come in to help the Devines on Monday nightto get their order in for Tuesday, no order would have gonein until the following week since Tamarkin was planning toclose the warehouse on Friday.Respondent produced three orders, one of which itdesignated as the order that Zetts placed on Friday. Thisexhibit, Respondent I(e), has a date of 12-20-76 andinvoice number 25511, and has handwritten on its face"John Zetts' order." There was no explanation of how orby whom this was written on the invoice. Respondent'sExhibit l(f) is also dated 12-20-76 and handwritten on it is"WC," which, according to testimony, meant "will call."This invoice with number 25677, according to Cantini, wasthat part of the order which the MIS machine transmitteddirectly into the computer before the MIS machine'sbattery ran down. Respondent's Exhibit 1(g), also dated12-20-76 and on which there is handwritten "add to WC,"is invoice number 25656, some 21 invoice numbers prior tothe invoice which, according to Cantini, had been receivedby the computer much later since it was put in throughpunchcards. There appears to be some duplications onthese invoices. There was no explanation given as to whyan order put into a computer, presumably one to severalhours earlier than a second order, should have a laterinvoice number. This enigma gives rise to some suspicionsto the accuracy of the exhibits.Respondent offered the testimony of Jack Tamarkin,vice president of operations of the Tamarkin Company,that normally the Devine stores received three deliveries aweek, on Monday, Thursday, and Friday, and that Christ-mas week of 1976 was a normal workweek and that thereshould have been three deliveries to Devine that week. Thistestimony flatly contradicts that of Cantini. Jack Tamarkinalso said that business was not too good the latter part ofthe week but that there would have been no problems inmaking deliveries to Devine. This testimony seems con-trary to the experiences of most people regarding theamount of business just prior to Christmas. He also saidthat, since Friday was Christmas Eve, a Friday deliverywould not have done the Devines much good.C. Reductions in Part-time WorkWhen the part-time clerks who were scheduled to returnto college in January brought in their schedules for the newsemester (Petrinjak, Patrick, and Hackett), Mrs. Devinesaid she had posted a new schedule and everybody's hourswere being reduced because she was not going to discrimi-nate against anybody. She told Petrinjak she did not wantto see his school schedule anymore. Prior to that time,Petrinjack, who had worked for the Company for over 2years, had been working 23 to 25 hours weekly. After Zetts'discharge, both Dennis Devine, the Devines' 19-year-oldson, and a cousin, John Devine, a high school student whowas restricted to no more than 20 hours of work weekly,who had both been working in the meat department, weretransferred to the grocery department. Full-time employeeMike Horvath became ill with mononucleosis and was offwork starting in mid-January until he returned full time thesecond week in March. By placing Dennis and JohnDevine in the grocery department and reducing their workhours, despite Horvath's absence, meant that Petrinjak,who averaged 24 to 25 hours weekly, was cut for the weekof January 11 to 7 hours and thereafter had no more than17-3/4 hours until the reduction was withdrawn aroundMarch 8. Similarly, Hackett, who usually worked 30 ormore hours weekly, was cut back to 16-1/4 hours in theweek of January 11 and thereafter was above 20 hours ononly two occasions. Patrick, who normally worked morethan 20 hours weekly, was cut back to the same range. Thereduction in hours affected only the three part-time collegeemployees, two of whom were known by Respondent to beactive union leaders.Mrs. Devine testified that she had anticipated thenecessity to cut back on employees' work hours and reduceexpenses since she anticipated that the inconvenience tocustomers because of the remodeling would cause adecrease in business, and consequently they would have toreduce expenses. She said what finally determined theaction was the sales figures and knowing they were belowthe "break-even" point. To a leading question of "Did youexplain that you needed people during the day in order tohandle the work because the construction was going on?",she responded: "I think I explained to whoever asked me,whichever way I thought they would understand best."195 DECISIONS OF NATIONAL LABOR RELATIONS BOARDElsewhere in the testimony it is noted that due to theconstruction, the employees at times had to move shelving,display cases, and whole departments, and such work couldoccur during both day and night. Simultaneously, it wasstill necessary to receive, price, and shelve grocery items. Itwould seem that with the absence of Horvath because ofhis illness and the reduction in hours of three part-timeemployees, some work had to suffer since previously theseemployees had worked as much as possible to keep thepreconstruction smaller store stocked and ready for busi-ness. The inescapable conclusion is that employees of otherdepartments aided in the moving, and possibly in thegrocery department, to keep things moving or that theaddition of John Devine to the grocery department wassufficient to enable Respondent to keep the departmentmoving.However, the advent of the Union, and Mrs. Devine'stelling these college student, part-time employees that theycould not work except the hours given them by Mrs.Devine and that she did not wish to see their schoolschedules, paints a different picture from an economiccutback.D. Analysis and ConclusionsThe testimony demonstrates that John Zetts neverpossessed the authority to hire or fire any employees. Allinterviewing, hiring, disciplining, and discharging of em-ployees was done by Mrs. Devine. The one occasion whenZetts, among others, complained about the way her son,Jimmy, was neglecting work, and she reprimanded andsuspended Jimmy, does not demonstrate any authority ofZetts or even that he made effective recommendations. Allthe testimony shows is that he complained and Mrs.Devine decided to do something.At the hearing, the term "Manager" was loosely appliedto Zetts without any definition until it was requested. Thenit was stated that Respondent was talking about Zetts asthe manager of the grocery department, rather than as themanager of the store as the prior testimony had implied. Itis clear that Zetts never possessed the authority or range ofresponsibilities that Hudson, the manager who precededhim, initially had. Hudson had been in charge of thegrocery department and virtually in charge of the store inthat he ran the office, the books, the accounting, theauditing and apparently the hiring and firing, since theselatter duties were assumed by Mrs. Devine when shestarted to work at the store. Because the problems with IRSresulted from the manner in which Hudson kept the books,that part of the business was taken away from the managerof the grocery section and was lodged solely in the Devinefamily, with Mrs. Devine or one of her daughters takingcare of that portion of the business. Zetts' only authoritywas the ordering of groceries and dealing with salesmen.His directions to other grocery clerks were basic instruc-tions which involved no use of independent judgment. Theprincipal duties of grocery clerks were the unloading oforders from Tamarkin, pricing and stocking the shelves orputting up display items and, as some of the employeestestified, they could tell what had to be done merely bylooking around when they came in or by asking one of thegrocery clerks what remained to be done if they did not seeZetts. The fact that Zetts was referred to as a manager inthe corporate minutes did not serve to give him supervisorystatus. One resolution in the corporate minutes stated thatyearly bonuses were to be given to officers and heads ofdepartments. When a question was asked whether thisbonus was meant to go to the heads of each of thedepartments, it was quickly explained that the resolutionmeant the bonus was to go only to a person who was anofficer and a head of a department, which meant that onlyone person, the president of the Company, James Devine,or possibly Mrs. Devine as head cashier would have beeneligible for a bonus.Respondent was asked to distinguish between the statusof the head of the produce department and the head of thegrocery department, since both received a salary and hadclerks working with them. Respondent said Orwell, thehead of the produce department, was not supervisory, butthere was no intelligible answer as to the asserted differ-ence in status. At the most, Zett's status, as that of Orwell,was that of a leadman. (See Laborers and Hod CarriersLocal No. 341, affiliated with Laborers' International Unionof North Amrnerica, AFL-CIO (Bannister-Joyce-Leonard), 223NLRB 917 (1976).)Respondent attempted to make much of two loans whichZetts received from the Company, claiming that he filledout those vouchers and withdrew the money on his owncognizance. In each instance the voucher, if it can betermed that, was signed by someone else. It was also agreedthat Zetts had money problems and had made those knownto Mrs. Devine who had agreed to help him. It wouldappear that if he did receive this money, it was done withthe previous agreement of the Devines.Therefore, when Zetts was questioned concerning hisfeelings toward the Union, both by Mrs. Devine andAttorney Hickey, it was not Respondent inquiring of amanagerial employee why he had not reported unionactivities in the store, but rather management interrogatingan employee as to the employee's knowledge of unionactivities. There is no question but what the Devines knewof Zetts' union activities and sentiments and that thisentered into their decision to discharge him.The question of "sabotage" was not raised by theDevines with Zetts at the time he was discharged. If such asuspicion really existed and they felt it had some basis in ashort order, then certainly they would have questionedZetts about the "short order" to see what they should do. Itdefies belief that the Devines would not have accused Zettsof "sabotage" when they were discharging him if theybelieved it had happened. Sabotage was an afterthought.The entire conversation on Monday morning, until thedischarge, was whether Zetts would resign his positionsince he stated that he was not a manager. This was all thatHickey talked to Zetts about, and it was all that was raisedwith Zetts at the time that Hickey and the Devines metwith him.It is clear that Hickey's testimony was in error aboutknowing of "sabotage" at 8 o'clock Monday morning. It isprobably true that Ms. LaCivita reported to Mrs. Devinethat Zetts had said that he could disrupt the Companyduring the holiday season and cause them difficulties.However, the question of whether Zetts was attempting to196 DEVINE FOODS, INC."sabotage" the Company by not ordering sufficient prod-ucts was not clear on Monday prior to the time that Zettswas discharged. The order from Tamarkin was not receivedby the Company until after II o'clock and was notcompletely shelved on Monday when, according to Mrs.Devine, she and her son began writing down items thatneeded to be restocked. Indeed, if the shelves were sodepleted, sending home part-time employees who werestocking the shelves and had not completed that taskconfounds the senses. It was stated that they were unableto use the MIS machine since Dennis did not havefamiliarity with it. At the same time they were making thisclaim that they were left without help, they sent home part-time employees who had used the MIS machine in orderinggroceries and did not call on Horvath who had similarexperience for a period of 6 months when the priormanager, Hudson, had been ill. Both Hackett and Horvathwere competent to order groceries using the MIS machine,and Respondent's failure to utilize them for that purposewas not explained.It seems clear that Mr. and Mrs. Devine panicked to anextent when they felt that the order they received onMonday was not sufficiently large to cover them for part ofthat week and they cut themselves off from anyone butfamily members or friends from Tamarkin in orderingstock. Their failure to trust their employees is shown by theremoval of the dairy-ordering duties of Horvath onSaturday before this "sabotage" idea became known to theDevines. There is nothing to dispute the fact that Zetts hadplanned a small order on Monday to be followed by a largeorder to be received on Wednesday so that the shelvescould be completely stocked for the anticipated busiesttime of the Christmas week and to facilitate the spaceproblem in the storage room.Respondent's conflicting testimony of Cantini and JackTamarkin as to how many deliveries from Tamarkin therewere to be that week, plus Mrs. Devine's statement thatTamarkin frequently changed the delivery schedule, lendscredence to Zetts' testimony and undercuts Respondent'sdefense, We are left wondering how many orders werereceived and when. The conflict in the invoice numbersleads to speculation as to just what was done on thatMonday evening when to that is added the testimony ofMrs. Devine that she and her son had gone around andgotten up a list followed by Cantini's conflicting testimonythat he and Dennis Devine had gone and gotten up the list.Similarly, we have the aspect of Mrs. Devine's recollectionnot being in accord with that of most of the witnesses,including Respondent's witnesses. It seems that Mrs.Devine's testimony consists of what she feels should havehappened, rather than what occurred. The memory of aperson of strong conviction can be twisted by time fromwhat happened to what they feel should or must havehappened. It is clear that the Devine family is convincedthat Zetts tried to "sabotage" the store, but the evidenceoffered to prove that is conflicting and insubstantial. In thesame manner, I am sure that Mrs. Devine believes that shedid not question anyone concerning their union activities,but the pattern is convincing from Zetts through Petrinjak,Ms. Newton, and Ms. LaCivita that she did so. Althoughshe may not have used the precise words in the orderattributed, her message to the four employees was clearthat she wanted to know their feelings about the Union andwhat they knew about it.Her sentiments and those of the Devine family weremade known to the employees as Attorney Hickey graphi-cally described them. I am certain that these sentimentswere clear to her family, including sons Edward andDennis, and they acted as they felt they should. It appearsclear that their parents did not dispatch them to interrogateor threaten employees. The situation, as viewed by theemployees, was that Dennis and Edward were expressingthe family sentiment against unions in their threats andstatements to the employees. When Mr. and Mrs. Devinewere apprised of the actions of their sons, Mrs. Devine saidshe rebuked her sons, but nothing was done to apprise theemployees that the sons had not expressed the familyposition. In the situation where this was a "family" storeand it was run by the family members, there would be somefeeling that the statements and sentiments were those of thefamily and thus they had apparent authority for makingthem. While there is some doubt, I feel that without adisclaimer by the Devines, the employees were left with thestatements and threats being condoned. Therefore I findthat Dennis and Edward Devine were acting within thescope of apparent authority and that the Company isresponsible for their actions. Accordingly, I find that theremarks of Dennis and Edward, as detailed supra, violatedSection 8(a)(l) of the Act. Mrs. Devine's and Hickey'squestions of and and statements to Zetts similarly violatedSection 8(a)(1). I credit Petrinjak, Newton, and LaCivitathat they were questioned about their union sentiments byMrs. Devine and find that such questioning violatedSection 8(aX 1) of the Act. Discharging Zetts under thecircumstances detailed above, I conclude and find, violatesSection 8(aX3) and (1) of the Act.As to the work-hour reductions, the original testimonywas that all grocery employees had their time reduced. It isclear, however, that none of the Devines were in any wayaffected by the reduction. The only persons who wereaffected were the part-time, college student employeesPetrinjak, Hackett, and Patrick; the first two of whom wereknown by Respondent to be union supporters. The abruptchange of Mrs. Devine in not accomodating their schoolschedules and in stating that she no longer wished to seetheir school schedules, but would schedule them as she feltbest, could only be attributed to her antiunion sentiment.Her testimony did not demonstrate what, if any, explana-tion was offered to them as to why their hours were beingreduced. Under the circumstances of the interrogationsand threats, of Zetts' discharge and of the division betweenthe family and the prounion employees, the reduction inhours to these three employees could have only onemeaning and that is that their union activities caused theretaliation. Where the store was being enlarged andadditional work was needed in moving cases, shelves,displays, etc., during the time while construction was goingon and where the employer was short two full-timeemployees (Zetts and the sick Horvath), the necessity forreducing the hours of these three employees is not apparentand, in fact, it would seem that the additional workinvolved would have called for at least as much, if not197 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmore, worktime for them. Mrs. Devine mentioned thelowered amount of gross sales as a reason for reducingpersonnel, but omitted apparently from the calculation wasthe savings in not paying the salaries of Zetts and Horvath.The direct injury was to the three employees who had theirtime cut by some 8 or more hours per week for approxi-mately 3 months. I find that the reduction in their hourswas, at least partially, a retaliatory measure for theemployees' union activities and, as such, violated Section8(a)(3) and (1) of the Act.In summary, I find that Mrs. Devine along with her sons,Edward and Dennis, and Attorney Hickey engaged in8(a)( ) activity and that the Company violated Section8(a)(1) and (3) by the discharge of Zetts and the reductionof work hours of Petrinjak, Hackett, and Patrick.III. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, set forth in section II andtherein found to constitute unfair labor practices inviolation of Section 8(a)(1) and (3) of the Act, occurring inconnection with Respondent's business operations as setforth in section I, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.IV. THE REMEDYHaving found that Respondent engaged in the unfairlabor practices set forth above, I recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondent discharged John Zetts onDecember 20, 1976, and did not thereafter offer himreinstatement, and that Respondent reduced for a period oftime the work hours of Dennis Petrinjak, Donald Hackett,and employee Patrick, I recommend that Respondent offer[Zetts] immediate and full reinstatement to [his] formerposition or, if such position [has] been abolished orchanged in Respondent's operations, then to any substan-tially similar position, without prejudice to [his] seniorityor other rights and privileges, and that Respondent make[the above-named employees] whole for any loss of paythey may have suffered by reason of Respondent's discrim-inatory actions by payment to Zetts of a sum equal to thatwhich he would have normally received as wages fromDecember 20, 1976, the date of his termination, untilRespondent offers him reinstatement, and for Petrinjak,Hackett, and Patrick, the difference in pay between whatthey earned from January to April 1977 and what theywould have earned if their hours had not been reduced, lessany net earnings for the interim. Backpay is to becomputed on a quarterly basis in the manner prescribed inF. W. Woolworth Company, 90 NLRB 289 (1950), and [withinterest thereon as prescribed in] Florida Steel Corporation,231 NLRB 651 (1977).2 I further recommend that Respon-2 See, generally, Isis Plumbing d Healing Co., 138 NLRB 716 (1962).3 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and the recommended Order herein shall, as provided in Sec.dent make available to the Board, upon request, payrolland other records in order to facilitate checking theamounts of backpay due them and other rights they mightbe entitled to receive.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Sections 2(6) and (7) of the Act.2. Respondent violated Sections 8(a)(3) and (1) of theAct by its discriminatory termination of John Zetts and thework reduction of Petrinjak, Hackett, and Patrick becausethey engaged in union and concerted activities amongthemselves and with other employees for the purposes ofmutual aid and protection.3. Respondent violated Section 8(a)(1) of the Act by:(a) Unlawfully interrogating employees about their unionactivities, sentiments, and their knowledge of the unionsentiments and activities of other employees.(b) Threatening that unless employees ceased their unionactivities, they could lose their jobs or if successful inorganizing the store, Respondent might close its opera-tions.Upon the basis of the foregoing findings of fact andconclusions of law, and the entire record in this caseconsidered as a whole, I hereby issue the followingrecommended:ORDER3The Respondent, Devine Foods, Inc., Hubbard, Ohio, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discriminatorily terminating employees because theyengage in union and concerted activities among themselvesand with other employees for their mutual aid andprotection.(b) Discriminatorily reducing the work hours of employ-ees because they engage in union and concerted activitiesamong themselves and with other employees for theirmutual aid and protection.(c) Unlawfully interrogating employees about their unionactivities, sentiments, and their knowledge of the unionsentiments and activities of other employees.(d) Threatening that unless employees ceased their unionactivities, they could lose their jobs or, if successful inorganizing the store, Respondent might close its opera-tions.(e) In any other manner interfering with, restraining orcoercing employees in the exercise of rights under Section 7of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) [Offer John Zetts immediate and full reinstatement tohis former position or, if such job no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or other rights previously enjoyed and] [milakeJohn Zetts, Dennis Petrinjak, Donald Hackett, and [em-102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.198 DEVINE FOODS, INC.ployee] Patrick whole for the loss of pay they suffered byreason of Respondent's discrimination against them inaccordance with the recommendations set forth in thesection of this Decision entitled "The Remedy."(b) Post at its store and office copies of the noticeattached hereto and marked "Appendix."4Copies of saidnotices, on forms furnished by the Regional Director forRegion 8, after being duly signed by an authorizedrepresentative of Respondent, shall be posted by Respon-dent immediately upon receipt thereof and maintained byit for 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are custom-arily posted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, defaced, orcovered by any other material.(c) Notify the Regional Director for Region 8, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.4 In the event this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentFollowing a hearing in which the Company, the Union,and the General Counsel of the National Labor RelationsBoard participated and offered evidence, it has been foundthat we violated the Act. We have been ordered to post thisnotice and to abide by what we say in this notice.WE WILL offer John Zetts immediate and fullreinstatement to his former job [or, if such job nolonger exists, to a substantially equivalent position,without prejudice to his seniority or other rights andprivileges previously enjoyed,] and reimburse him forthe pay he lost as a result of our action, with interest.WE WILL make employees Dennis Petrinjak, DonaldHackett and Patrick whole for the amount of pay theylost by the reduction in their work hours, with interest.WE WILL NOT fire employees for engaging in unionand concerted activities among themselves and withother employees for their mutual aid and protection.WE WILL NOT unlawfully interrogate our employeesabout their union activities or sentiments or theirknowledge of the union activities or sentiments of otheremployees.WE WILL NOT threaten our employees with loss ofwork or closure of the store to inhibit their unionactivities.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of rightsguaranteed them under Section 7 of the Act.Our employees are free to become or remain members ofRetail Clerks Union, Local 298.DEVINE FOODS, INC.199